Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered June 17, 2004, convicting defendant, after a nonjury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third and fourth degrees, and sentencing him, as a second felony offender, to an aggregate term of 41/2 to 9 years, unanimously affirmed.
The court properly denied defendant’s suppression motion, and its verdict was not against the weight of the evidence. With regard to both the suppression ruling and the verdict, there is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]; People v Gaimari, 176 NY 84, 94 [1903]). Concur—Tom, J.P., Mazzarelli, Friedman, Marlow and Malone, JJ.